Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haung (CN 102820534 A).
Regarding claim 6, Tang discloses in Figures 1-3, a slotted patch antenna comprising: 
a dielectric substrate (2); 
a radiation electrode (1) which is provided on a major surface of the dielectric substrate; and
a ground conductor (3) which is disposed on a surface that is opposite to the major surface (202),
wherein the radiation electrode (1) is formed with a plurality of slots (191, 194) including a meandering portion, an external shape of the radiation electrode (1) is a square, and 
the meandering portion (191, 194) includes a protrusion disposed at a corner of the radiation electrode (1).
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, Chrysler in Figure 2, a slotted patch antenna comprising: 
a dielectric substrate; 
a radiation electrode (21) which is provided on a major surface of the dielectric substrate; and 
a ground conductor which is disposed on a surface that is opposite to the major surface,	wherein the radiation electrode is formed with a plurality of slots (20a-20d) including a meandering portion, and is fed with power at a plurality of feeding points (30a, 30b), each of the slots (30a, 30b) includes one protrusion at the meandering portion, 
each of the feeding points (30a, 30b) is positioned close to a tip end of the protrusion of each of the slots, 
a distance from each of the feeding points (30a, 30b) to the tip end of the protrusion of each of the slots; and
Chrysler does not disclose on the distance from each of the feeding points to the tip end of the protrusion of each of the slots is shorter than a length of the protrusion, nor would it have been obvious to combine. Claims 2-4 are allowed since they are dependent on claim 1.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845